Citation Nr: 1100473	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-10 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to apportionment of the Veteran's disability 
compensation benefits on behalf of his dependent children.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from September 1989 to November 2000.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 decision by the St. Petersburg, 
Florida, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA), which denied apportionment of the 
Veteran's compensation benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In May 2009 correspondence, the appellant requested a local 
hearing before a Decision Review Officer (DRO) regarding the 
denial of apportionment.  Her substantive appeal was also 
submitted at that time.  She did not request a Board hearing.

In July 2010, the appellant was informed that a DRO hearing had 
been scheduled for her at the Buffalo, New York, RO, closest to 
her residence.  In August 2010, she informed VA that she had 
relocated to Colorado and could not attend a hearing in New York.  
She also indicated that she did still desire to be heard, stating 
that she wished to appoint a representative to speak on her 
behalf at the hearing.

The appeal was then transferred to the Denver RO, and a 
memorandum was entered into the file noting the need to 
reschedule the appellant's hearing.  However, a DRO at the Denver 
RO determined that the appellant was ineligible for such a 
hearing at that stage of her claim; she was contacted and 
informed she could not have a DRO hearing.  She was encouraged to 
have a Board hearing, which she accepted.  The appeal was then 
certified to the Board.

The appellant was then scheduled for a Board hearing via 
videoconference from the RO.  A notice letter was sent in October 
2010 informing her of a November 29, 2010, hearing.  
Unfortunately, this was sent to an incorrect address; a corrected 
notice was sent, but the letter does not indicate a date.  A fax 
of such is dated November 22, 2010, a week before the scheduled 
hearing.  Records indicate that the appellant failed to report 
for the hearing.

Remand is required for due process considerations. 

First, prior to certification to the Board, "a claimant is 
entitled to a hearing at any time on any issue involved in a 
claim" under Part 3 of Title 38.  38 C.F.R. § 3.103(c).  
Apportionment is under Part 3.  The Denver DRO's statement, made 
prior to the October 2010 certification to the Board, was not 
accurate, and the appellant was mislead in related discussions 
regarding her hearing options.  On remand, the appellant must be 
offered the opportunity for the local hearing she initially 
requested; she remains free to instead (or also) opt for a Board 
hearing, but must be given correct information so that an 
informed decision can be made.

Second, even if the claimant did withdraw her request for a local 
hearing and request a Board hearing, she was not properly 
notified of that hearing.  The initial 30 days notice was sent to 
an incorrect address, and it appears the corrected notice may 
have been sent to her only a week prior to the hearing date.  
This cannot be considered adequate opportunity for her to appear.



Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and inform her of 
all her hearing options, to include a local 
hearing before RO personnel and/or a Board 
hearing.  Request that she inform the RO of 
the form of hearing(s) she desires, if any.

Upon receipt of a response from the 
appellant, take appropriate steps to schedule 
the requested hearing(s), if any, to include 
notifying the Veteran of such.

2.  If a local hearing is requested, review 
the claims file to ensure that all of the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated.  Then readjudicate the claim on 
appeal.  If the benefit sought remains 
denied, issue an appropriate SSOC and provide 
the appellant and her representative the 
requisite period of time to respond.  The 
case should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless she is notified.

If a Board hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


